Name: Council Regulation (EEC) No 1766/77 of 25 July 1977 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and international organizations under the 1977 programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 77 Official Journal of the European Communities No L 192/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1766/77 of 25 July 1977 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and international organizations under the 1977 programme Whereas the supplies must be delivered at the cheapest possible price ; whereas, in order to achieve that aim, a tendering procedure must be provided for ; whereas, however, it may be desirable in the interests of speed, in exceptional cases, to have recourse to private contracts ; Whereas it is desirable that the rules for the applica ­ tion of the measures laid down for buying in skim ­ med-milk powder on the market should be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 , as in the case of the rules to be applied where public stocks are used, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3), Whereas certain developing countries and interna ­ tional organizations have indicated their requirements in high-protein milk products ; whereas these high ­ protein products may be supplied in the form of skim ­ med-milk powder produced within the Community and meeting certain quality standards ; Whereas the supply of skimmed-milk powder must take into account the amounts of skimmed-milk powder available in the Community and the necessity of not disrupting market conditions ; Whereas the amounts available at present enable 105 000 tonnes of skimmed-milk powder to be supplied under the 1977 programme ; Whereas, if the quantities of skimmed-milk powder in public stocks are insufficient for the delivery of the abovementioned amount, or if they do not have the characteristics necessary for their particular destina ­ tion where this requires in particular other forms of packaging or the addition of vitamins or other addi ­ tives, supplies must be ensured by the buying-in of skimmed-milk powder on the Community market ; Whereas in order to enable the aid to be used effec ­ tively, arrangements should be made to finance certain transport and distribution costs ; Article 1 105 000 tonnes of skimmed-milk powder shall be made available to certain developing countries and international organizations as food aid under the 1977 programme. Article 2 1 . The skimmed-milk powder referred to in Article 1 shall be purchased in accordance with Article 7 ( 1 ) of Regulation (EEC) No 804/68 . 2. If the amounts of skimmed-milk powder in public stocks are insufficient to supply the quantities provided for in Article 1 or if they do not have the characteristics necessary for their particular destina ­ tion where this requires, in particular, other forms of packaging or the addition of vitamins or other addi ­ tives, supplies shall be ensured by the buying-in of skimmed-milk powder on the Community market. Buying in shall be done in such a way as not to disturb the normal development of prices on the market. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 67, 15 . 3 . 1976, p. 9 . (3 ) Delivered on 8 July 1977 (not yet published in the Offi ­ cial Journal). No L 192/2 Official Journal of the European Communities 30 . 7. 77 Article 3 For the purposes of Article 1 : (a) the cost of the skimmed-milk powder, delivered to the port of shipment or a corresponding stage, shall be financed by the Community ; (b) in exceptional cases the Community may also finance, wholly or in part, on the basis of a deci ­ sion of the Council taken in accordance with the procedure referred to in Article 7 :  transport to the frontier of the country and, possibly, to the place(s) of destination , and  distribution, where the goods are distributed by an international organization . Article 4 The costs referred to in Article 3 (b) shall , where the arrangements agreed with the recipient country or organization so provide, be paid wholly or in part as a lump-sum contribution to the country or organization of destination by the Commission . Article 5 Invitations to tender shall be issued for delivery of skimmed-milk powder to the port of shipment or a corresponding stage and, where relevant, for its ship ­ ment from that stage and its purchase on the Commu ­ nity market, without prejudice to Article 4 and save in exceptional cases, where private contracts may be negotiated. Article 6 The decision to apply Article 2 (2) shall be taken and the procedure for implementing this paragraph and Article 5 shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . Article 7 The countries and organizations for which this aid is destined, together with the quantity to be allocated to each, shall be determined by the Council acting by a qualified majority on a proposal from the Commis ­ sion . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1977 . For the Council The President H. SIMONET